In an action to recover damages for personal injuries, plaintiff appeals from an order dated February 2, 1956, granting defendant’s motion, pursuant to subdivision 5 of section 426 of the Civil Practice Act, to be relieved of his failure to comply with the provisions of that statute, and for permission to file a demand for a jury trial nunc pro tunc, and from an order dated March 8,1956, denying plaintiff’s motion to reargue the motion which resulted in the order *821of February 2, 1956. Order dated February 2, 1956, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated March 8, 1956, dismissed, without costs. The order is not appealable. (Zirn v. Bradley, 263 App. Div. 724; Cohen v. Nadelman, 269 App. Div. 951.) Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.